 NATIONAL DAIRY PRODUCTS CORPORATION313described above for the purposes of collective bargaining within the meaning ofSection 9(a) ofthe Act.5.By refusing fromFebruary 3, 1959, andthereafter,to bargain with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit,the Respondenthas engaged in unfair labor practiceswithin themeaning of Section 8 (a) (5) and(1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of theNational LaborRelations Board, and in order to effectuate the policies of theLaborManagementRelationsAct, we herebynotify our employees that:WE WILL bargain collectivelyupon request withGeneral TruckDrivers,Chauffeurs,Warehousemen&HelpersLocal 270 (Ind.),as the exclusive bar-gaining representative of all our employees in the appropriate unit describedbelow with respect to rates of pay,wages, hours of employment,and otherterms and conditions of employment,and if an agreement is reached,embodysuch understanding in a signedcontract.The appropriateunit is:All hourly paidinside production and maintenance employees; retail,wholesale, and relief milk route salesmen and supervisors;ice creamroute salesmen;platform employees;tank truck drivers and porters andallwholesalemilk routehelpers; andexcludedare all other classifica-tions of employeessuch as thefollowing: executives,administrative em-ployees, officeand clerical employees,telephone operators,outside salesmen(other thanroute salesmen),fieldmen,guards, watchmen,and all super-visory employees.THE BORDENCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posited for 60 days from the date hereof, andmust not bealtered,defaced, or covered by any othermaterial.National Dairy Products Corporation,Sealtest Southern DairiesDivisionandGeneral Truckdrivers,Chauffeurs,Warehouse-men & Helpers, Local No. 270, Ind.Cases Nos. 15-CA-1527and 15-CA-123/.April 21, 1960DECISION AND ORDEROn December 11, 1959, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in theunfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and the Union filed exceptions to the Intermediate Report,the Respondent filed a brief in support of the Intermediate Report,and the General Counsel filed a brief in support of his exceptions.127 NLRB No. 40. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthese cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications and addi-tions herein noted.1.Based upon credited, uncontradicted testimony of the Respond-ent, the Trial Examiner found that the changes instituted by theRespondent on December 2, 1957, which manifested its intention not tocontinue the helpers as its employees stemmed solely from the eco-nomic considerations advanced by it at the hearing and were totallyunrelated to the union activities or membership of the helpers.TheTrial Examiner noted the complete absence in this record of any evi-dence of union animus by the Respondent.We agree with him thatin these circumstances the Respondent cannot be held to have violatedSection 8 (a) (1) and (3) of the Act.Where, as here, an employer'sconduct results in termination of the employment of his unionizedemployees, such conduct is not proscribed by this section of the Act, solong as it was not motivated by the employer's desire to discouragemembership of the employees in their union.12.We also agree with the Trial Examiner that the Respondent didnot violate Section 8(a) (1) and (5) of the Act. The Board's Decisionand Direction of Election in the representation proceeding 2 involvingthisEmployer found that regular wholesale milk route driver-salesmen helpers were employees of the Respondent. In the Supple-mental Decision 3 issued on January 8, 1959, the Board held that theadministrative changes made by the Employer on December 2, 1957,did not destroy the established relationship of the helpers or reducetheir status from regular employees of the Employer to that of casualhelpers.There were nine regular helpers in the Respondent's employat the time of the Supplemental Decision.The Union was subse-quently certified as bargaining representative of the helpers and au-thorized to bargain for these employees as part of the broader unitof the Respondent's employees which the Union already represented.Once the General Counsel showed the certification of the Union inthe representation case, and the subsequent request and refusal tobargain by the Respondent on March 10, 1959, the General Counselestablisheda prima faciecase of a violation of Section 8(a) (5) of1Brown Truck and Trailer ManufacturingCompany, Inc., et al.,106 NLRB 999;Shamrock Dairy,Inc, at al.,119 NLRB 998.'Case No 15-RC-1611, unpublished.3 122 NLRB 880. NATIONAL -DAIRY PRODUCTS CORPORATION315the Act.Even assuming that there was a further burden on theGeneral Counsel to show that the employee status of the helpers con-tinued, that burden was met by the Board's finding of employee statusin the prior representation case, and the well-established legal prin-ciple that a state of affairs shown to exist is presumed to continueuntil the contrary is shown.' The Board having found in its decisionin the representation case that regular helpers were employees, theburden was on the Respondent in this proceeding to establish thatthe circumstances upon which that decision was based no longerexisted.This the Respondent has done. For it submitted evidence,accepted by the Trial Examiner, that the nine helpers who were foundby the Board to be employees had left the Respondent's employ fornondiscriminatory reasons before March 10, 1959, and no regularhelpers were thereafter hired.' In these circumstances, we find, asdid the Trial Examiner, that on and after March 10, 1959, the Re-spondent did not employ any helpers for whom the Union soughtbargaining and therefore the Respondent did not violate Section 8(a)(5) of the Act by notifying the Union that it would be a waste of timeto negotiate for persons it did not employ.We shall therefore dis-miss thecomplaint.[The Board dismissed the complaint.]A SeeThe Borden Company,127 NLRB 304,footnote 65while we agreewith theTrial Examinerthat thenine helpers found by the Board tobe employeeswereno longer in Respondent'semploy and the General Counsel failed toprovethatother regular helpers had been hired thereafter,we do not agree with himto the extent thatlie impliesthat thecontinued existenceof theunit depends upon thecontinuousemploymentof particular individuals rather than upon classifications ofemployees.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by General Truckdrivers,Chauffeurs,Warehousmen&Helpers, Local No. 270, Ind., herein called the Union,the GeneralCounsel of the National Labor Relations Board, herein called the Board, by theRegional Director for the Fifteenth Region, issued his consolidated complaint datedJune 30,1959, against National Dairy Products Corporation, Sealtest SouthernDairiesDivision,herein called the Respondent,alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3),and (5)and Section 2(6) and(7) of theNational Labor Relations Act, 61 Stat.136, herein called the Act.Copies of thecomplaint,order consolidating cases, charges,and notice of hearing were duly servedupon the parties.The Respondent'sanswer duly filed denies the allegations ofunlawful conduct in the complaint.A hearing was held at New Orleans, Louisiana,on October 13, 1959, before theTrial Examiner duly designated to conduct the hearing.All parties were repre-sented by counsel.Full opportunity to beheard, to examine and cross-examinewitnesses,and to introduce evidence and submit argument was afforded all partiesThe Respondent'smotion at the close of the hearing for dismissal of the complaintas to which ruling was reserved is disposed of in accordance with the findings andconclusions herein.Upon the entire record in the case,and from observation of the witnesses, theTrial Examiner makes the following: 316DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE LABOR ORGANIZATION INVOLVEDGeneral Truckdrivers, Chauffeurs, Warehousmen & Helpers, Local No. 270, Ind.,is a labor organization which admits to membership employees of the Respondent.II.PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Respondent is a Delawarecorporation engaged in the manufacture and sale of dairy products in the State ofLouisiana and in several other States of the United States. In the course of its busi-ness operations during the year ending December 31, 1958, the Respondent pur-chased dairy products and related materials valued in excess of $1,000,000 whichwere shipped to it from points outside the StateDuring the same period the Re-spondent shipped finished products valued in excess of $50,000 from its plant topoints outside the State.From these facts I find that the Respondent is engaged ininterstate commerce and that it will effectuate the policies of the Act to assert juris-diction over its business in this proceeding.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesTwo main questions are posed in this proceeding.1.Did the Respondent violate Section 8(a)(3) of the Act when in the courseof a representation proceeding and following issuance of the Board's Decision andDirection of Election holding that certain persons were the Respondent's employees,itunilaterally changed the conditions of employment of these employees to deprivethem of employee status?2.Did the Respondent violate Section 8(a)(5) of the Act by insisting in thecircumstances of this case that there were no employees within the meaning of theBoard's decision and certification for whom bargaining was sought?B. The factsOn November 25, 1957, the Board issued its Decision and Direction of Electionin Case No. 15-RC-1611.The principal issue in that proceeding involved the statusof a classification called wholesale milk route helpers.The Union (petitioner inthe R proceeding) contended that these helpers were the Respondent's employeesThe Respondent (employer in the R proceeding) contended they were not its em-ployees.The Board held they were the Respondent's employees, and ordered a rep-resentation election.In deciding that the helpers were the Respondent's employees,the Board noted,inter alia,that the Respondent kept weekly records of the numberof hours worked by the helpers, paid them by company check deducting theseamounts from the driver's commissions, and deducted social security and incometaxes from their pay.The Board observed that helpers are sometimes hired andpaid directly by the drivers whom they assist, and declared "as to such helpersconcerning whom the employer has no record, we find they are not employees of theEmployer."The election ordered by the Board was held on December 13, 1957.Before then,on December 2, 1957, the Respondent notified the wholesale route drivers whosehelpers were listed on payroll records that:Effective Monday, December 2, 1957, we are discontinuing our practice ofhandling payroll deductions from the pay of your helpers.You may continue to use a helper or not, as you choose.We will pay youyour full earnings, and you may pay your helper direct.Eleven ballots were cast at the election, and all were challenged by the Respondent.Thereafter, the Respondent filed objections to conduct affecting the results of theelection.On October 21, 1958, the Regional Director issued his report on challengedballots and objections to election recommending that all objections involving im-proper election conduct be dismissed, but that the challenges to all the ballots besustained.Two ballots were found to have been cast by persons whose names wereconcededly on no eligibility list, and the Union did not contest the challenges as tothem.As to the other nine ballots, the Regional Director found that they werecast by helpers whose names had been carried on the November 24, 1957, eligibilitypayroll, but that thereafter, particularly after December 2, 1957, their names had NATIONAL DAIRY PRODUCTS CORPORATION317been permanently removed from the Respondent's payroll records.The RegionalDirector reasoned that because the Respondent had stoppedmaintainingpayroll rec-ords for these helpers before the election, they ceased to be the Respondent'semployees as delineated by the Board in its aforementioned Decision and Directionof Election.Accordingly, he recommended that the challenges to their ballots besustained.Upon exceptions filed to the Regional Director's report, the Board, on January 8,1959, issued a Supplemental Decision and Direction of Election rejecting the RegionalDirector's recommendation that the challenges to the ballots be sustained, anddirected instead that they be opened and counted.Referring to the Regional Di-rector's findings and recommendation, the Board said,We do not agree. The Regions' Directo, apparently has misinterpreted theBoard's Decision.On the eligibility,, date. the Employer had knowledge of theninehelpers employed, how long tl.ey had been in its employ and the dutiesthey performed.The Employer alE, kept a record with respect to, and paid,them.The mere fact that thereafter the Employer declined to maintain sucha record or to pay these helpers directly did not materially affect, much lessdestroy, the established employment rehitionship.Certainly, the Employer'saction did not reduce the status of the se regular employees to that of thecasual employees referred to in our Jecision who are sometimes hired by thedrivers and of whom the Employer hint no knowledge at all.We think thatwhere the Regional Director erred was in equating the keeping of records withour finding that the helpers involved herein had employee status.The tally of ballots prepared pursuant to the Board's direction showed that sevenvotes were cast for the Union and two against.Accordingly, the Regional Directorissued a certification of results of election on January 22, 1959, certifying the Unionas the exclusive bargaining representative of the Respondent's wholesale milk routehelpers, and further authorizing the Union to bargain for these employees as partof the broader unit of the Respondent's employees which the Union alreadyrepresentedOn March 10, 1959, the Union and Respondent met concerning the helpers. Inresponse to the Union's demand that terms and conditions of employment benegotiated for the helpers, the Respondent insisted that it had no such employeesfor whom it could bargain.The Respondent took the position that the Board'sholding that the helpers were its employees was incorrect, and in any event, it wasimpossible to bargain for helpers because the rune helpers who had voted in theelection no longer held their jobs, and the Respondent had no information as to theidentity of any others who might be working as helpers to its drivers.The Respond-ent's position is amplified in the letter from its Assistant Zone Manager in chargeof labor relations to the Regional Office in the course of the investigation of thecase.In this letter, datedMay 11, 1959, the Respondent denies a refusal to"negotiate" with the Union, but emphasized that it had informed the Union thatthere were no employees within the meaning of the Board's decision and certificationfor whom to bargain. 'It declares that-when the Board ruled that under certain circumstances they would considercertain helpers as "employees" of our Company, we made the only movesavailable to us to eliminate the "employee" status of such persons.For us toinstruct the wholesale drivers that they could not utilize helpers at their ownexpense would under our present contract with wholesale drivers subject us to acharge of violation of said contract under maintenance of standards clause.Had the Board held that all helpers were employees of Sealtest, we would havehad no other choice, except to order elimination of all helpers. Since the Boardchose to distinguish between those carried on the payroll and those hired,utilized and paid in the sole discretion of the drivers, and without knowledgeof the Company, the Company's only recourse without subjecting itself to acharge of violation of the contract was to merely sever the connection whichwas determinative of their employment status, and which still would not subjectus to grievance under the contract.The Company can not afford helpers andthe accompanying expense connected with benefits which move to employeesof the Company as such, and feels that the Board is not in position to rule theCompany has to continue to employ such helpersThe letter closes with an expression by the Respondent of its willingness to bargain,but emphasizes the futility of such procedure in view of the fact that there are noemployees within the terms of the certificationThe Union had on April 2, 1959,sent a letter to the Respondent noting that the Respondent had at their last meeting 318DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintained that it was under no compulsion to bargain because there were noemployees within the meaning of the certification for whom it could bargain, anddemanding neverthelessthatthe Respondent bargain underthe certification.TheRespondent replied by letter datedApril 20, 1959,restating its position as alreadyexpressed,expressing its willingness to meet againwith the Union if it wereto insist,but pointingout that "asessionfor thepurpose of negotiating for a classificationinwhich wedo not intend employing any persons would be a waste of time."Since the foregoing exchange of letters between the Union and the Respondentthere have been no further discussionswithrespect to bargainingAs to theRespondent's economic reasons for opposing the grant of employeestatus to helpers, AssistantZone Manager J. B. Coincontestified thatthe Respondenthas a noncontributory pension plan for its employeeswhich coststhe Respondentapproximately $9 per employeemonthly.Underthe Respondent'scontract withthe underwriting firm everyemployee on'pe Respondent'spayrollmust be covered.The FederalInternalRevenue Servicelas also informed the Respondent that itcould relyon these costs for tax deductions only ifeachemployee werecovered.All theRespondent's employees as a matter of generalpolicy receivepaid vacationsandholidaypay. In addition the Respondentprovides various insuranceplans forits employees for whichthe majorcost is borne bythe Respondent.It also providesall employeesat its expense with soi;iai,and recreational programs and safety andservice awards.Because the Respond1e,ithad notregarded them as its employees,helpers hadnever shared in thesepans or programs.Retentionby the helpersof the employee status whichthe Boardheld theypossessedwould, in the Re-spondent'sview, have compelled itto extend to them all theforegoingservicesand benefits at its expenseThe Respondent had neverdone so inthe past andwas unwilling to do so now.I infer in this connectionthat the reference to the"maintenanceof standards"clause in the Respondent'sMay 11, 1959, letter to theUnion, quoted above, relatesto article7 of the current contract with the Unionwhich obligatesthe Respondent to maintain all "general working conditions" ineffect at thetime the contract was signed on June 1,1958.TheRespondent appar-ently argues that the helpers could not becarried asemployees on its payroll withoutaccording them fullparticipation in the aforementioned plans and programs lestitbe charged by the Union with a violation of article 7 of the contractC. FindingsWhile the issues posed above are linked by consolidation of the proceeding, theymust be considered separately.The chargeinCaseNo. 15-CA-1234 and thecomplaint allegations related thereto are confined to the claimthat theRespondentby itsDecember2, 1957, conductchanging the employment conditions of the helpersviolated Section 8(a)(3) and(1) of the Act.Itwas notcharged noralleged inthe complaint that this unilateral conduct by the Respondent contravened Section8(a)(5) ofthe Act.Itwas only subsequent to the Respondent'salleged refusal onMarch 10, 1959,and thereafter to bargain withthe Union forthe helpers that thecharge inCase No. 15-CA-1527 wasfiled.The complaint allegations relative toa violation of Section 8(a)(5) of the Act are confined to this conductThus, theRespondent'sunilateral conduct ofDecember 2, 1957,though in derogation of itsduty to bargain with the Union,may not in this proceeding be found violative ofSection 8(a)(5) of the Act.I turn first to a considerationof the Section8(a)(3)and (1)violations alleged in CaseNo. 15-CA-1234.As I understandthe Board's holdings inBrown Truckand TrailerManufacturingCompany,Inc., et al.,106NLRB999, and inShamrock Dairy,Inc., et al,119 NLRB998, an employer's conduct resulting in the termination of the employment of hisunionized employees is not proscribed by Section 8(a)(3) and(1) of the Act solong as this conduct was not motivatedby the employer's intention to avoid collec-tive bargainingwith or todiscourage membership in their union but was predicatedsolely on economic considerations,and this despite the fact thatby suchunilateralconduct theemployer disregardeditsduty tobargain with the union representingthe affected employees and thereby violated Section 8(a)(5) of theAct.Applyingthese holdings to the facts of this case I find no violationby theRespondent inCase No. 15-CA-1234of Section 8(a)(3) and (1).The recordconvinces me that the December2, 1957,changes instituted by theRespondentwere motivatedonly by itsdesire that the helpers whom it had neverbelieved orintended to be its employees should not,after itsmistaken belief wasexposed bythe Board's Decision and Direction of Election,continue to be its em-ployees withinthemeaning of the Board's holding I am persuaded that the Re-spondent's intention not to continue the helpers as its employees stemmed from theeconomic considerations advancedby it at thehearing and was totally unrelated to APPLIANCESUPPLY COMPANY319the unionactivities ormembership of the helpers.There is no showing in thisrecord of any union animus by the Respondent.On the contrary there is affirmativeevidence that its relations with the Union are harmonious. I am satisfied that evenif the Union had not, organized the helpers and petitioned for the election whichresulted in the Board's finding that they were the Respondent's employees theRespondent would have taken the December 2 measures if in some other way, as forexample by opinion of its attorney, it had believed the helpers could legally bedeemed its employees because of the conditions which obtained before the December2 changes.Accordingly, I find that the Respondent did not violate Section 8(a)(3)and (1) of the Act as alleged in Case No. 15-CA-1234.Nor do I find a violation of Section 8 (a) (5) of the Act as alleged in Case No.15-CA-1527.Here it must be noted that the claim of violation is the Respondent'srefusal on and after March 10, 1959, to bargain with the Union for helpers. If,as the Respondent contends, it employed no helpers on these dates, its denial ofrefusal to bargain must be sustained, for the statutory mandate compels an employerto bargain only with the representative ofhisemployees.The Board's Decision andDirection of Election and its Supplemental Decision and Direction of Election inCase No. 15-RC-1611 referred ultimately only to the status of the nine helperswhose ballots were challenged in the December 13, 1957, representation election.These decisions did not constitute specific findings that any helpers other than thosenine whose ballots were deemed valid were employees.Bearing in mind that theBoard had crucially distinguished these nine helpers from those who were directlyhired and paid by drivers and of whom the Respondent had no knowledge, itfollows that helpers who had been then or were afterward hired by drivers on thisbasis were not employees of the Respondent.The foregoing nine helpers who werefound by the Board to be employees had left the Respondent's employ for nondis-criminatory reasons before March 10, 1959.The hire of all other helpers afterDecember 2, 1957, was governed by the Respondent's notice to its drivers of thatdate.Because by its deliberate lawful action of December 2, 1957, the Respondentceased acquiring knowledge pertaining to the identity of any helpers subsequentlyhired by drivers, at least in the sense implied by the Board. I find that on and afterMarch 10, 1959, the Respondent did not employ any helpers for whom the Unionsought bargaining.I consequently find that by notifying the Union it would be awaste of time to negotiate for persons it did not employ and by continuing to adhereto this position the Respondent did not violate Section 8(a) (5) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.National Dairy Products Corporation, Sealtest Southern Dairies Division, NewOrleans, Louisiana, is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.General Truckdrivers, Chauffeurs, Warehousemen & Helpers, Local No. 270,Ind., is a labor organization within the meaning of Section 2(5) of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) of the Act, have not been sustained.[Recommendations omitted from publication.]Appliance Supply CompanyandLocal Union 2261, Gulf CoastDistrictCouncil,United Brotherhood of Carpenters apdJoiners of America,AFL-CIO,Petitioner.Case No. 12-RC-772.April 21, 1960DECISIONAND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearing was held before Roy M. Speer, Jr., hearing127 NLRB No. 47.